Winslow, J.
This case is ruled by the cases of Laycock v. Moon, 97 Wis. 59, 72 N. W. 372; Laycock v. Parker, 103 Wis. 161, 79 N. W. 327, and Ashland L., S. & C. Co. v. Shores, 105 Wis. 122, 81 N. W. 136. The doctrine of waiver of defects either in material or construction of a building, by failure on the part of the superintendent to promptly reject the same in the manner provided by the contract as the work proceeds (when such power is reserved in the contract), is so fully stated in these cases that it is unnecessary to more than refer to them.
It is suggested by the appellant that the finding of the court shows that the floors were not sandpapered or finished at all; that there was a total absence of this work; that it could not be ordered or approved by the superintendent; and hence there could be no waiver'. Even admitting that such a distinction might be drawn, the difficulty is that the finding is not that the work of sandpaiiering and finishing was left totally undone, but that it was not sandpapered or finished as required. This may well mean that it was not done properly, or in the manner required by the contract. We should feel required to so construe the finding if it were necessary to support the judgment.
By the Court. — Judgment affirmed.